
	
		I
		112th CONGRESS
		1st Session
		H. R. 1522
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2011
			Mr. Mack introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Small Business,
			 Oversight and Government
			 Reform, Science, Space,
			 and Technology, Transportation and Infrastructure,
			 Financial Services,
			 House Administration,
			 Natural Resources,
			 Foreign Affairs,
			 Education and the
			 Workforce, and Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To repeal the Energy Independence and Security Act of
		  2007.
	
	
		1.Repeal of Energy Independence
			 and Security Act of 2007The
			 Energy Independence and Security Act of 2007 (Public Law 110–140) is repealed,
			 and the laws amended by that Act shall be read as if the amendments made by
			 that Act were not enacted.
		
